Citation Nr: 1621923	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-03 880	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of injury to the lumbar spine.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 RO decision.  In June 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge.  In May 2012, the Board issued a decision that inter alia, denied service connection for a disability of the lumbar spine.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed Cir. 2013), the Veteran was offered another Board hearing in this matter.  The Veteran accepted this offer, the portion of the May 2012 Board decision which denied service connection for a disability of the lumbar spine was vacated in June 2014, and the appeal was remanded for another hearing in August 2014.  

The Veteran and his wife presented sworn testimony during a hearing before the undersigned Veterans Law Judge held via videoconference in April 2016.  During the hearing, the Veteran and his representative waived initial RO review of several new pieces of evidence, including the report of an April 2014 VA examination and recently-received medical records which have not been reviewed by the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran slipped and fell during service, causing pain and tenderness in the area of L2 and L3.  

2.  An informed medical opinion has linked this inservice injury to the Veteran's currently-shown lumbar spine arthritis and intervertebral disc syndrome.


CONCLUSION OF LAW

Service connection for lumbar spine arthritis and intervertebral disc syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service treatment records reflect that he fell and injured his back in March 1960.  Upon clinical examination he had pain in the area of L2 and L3 (lumbar vertebrae 2 and 3).  His dorsal muscles were noted to be tense.  He was given a muscle relaxant.  The Veteran now contends that he has arthritis and intervertebral disc syndrome of his low back which had its inception with this fall in service. 

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

That the Veteran has arthritis and intervertebral disc syndrome affecting his low back currently is well documented in his recent VA medical records.  That he had the fall in service is also documented in his service treatment records.  The case therefore revolves around whether a connection between the two can be shown.  

The Veteran reports that he has had back pain ever since the fall in service, but that he did not have medical insurance after service and thus only sought treatment when the pain was unbearable.  He testified that when that happened he would go to the emergency room to get pain pills.  He did not have regular medical care until the past ten years or so, when he realized he could get care through the VA.  He also testified that he had never had any other injury to his back over the years.  

The report of an April 2014 VA examination reflects the examining physician's review of the Veteran's medical records, to include imaging studies of the Veteran's low back, and the examiner's clinical examination of the Veteran.  Based upon such review and examination, the examiner opined that the Veteran's back disability, to include herniated discs is at least as likely as not caused by the fall that occurred during his active duty service, as the Veteran sustained the injury on active duty and the condition persists to the present time.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the Veteran has a current low back disability, the inservice injury is documented, and a VA physician has rendered an informed opinion that the injury caused the currently-shown low back disabilities.  Without belaboring the matter any further, the Board therefore holds that service connection for residuals of injury to the lumbar spine, to include arthritis and intervertebral disc syndrome, is warranted.  

In light of the conclusion reached herein, an exposition of the VA's duties to notify and assist is not necessary.


ORDER

Service connection for residuals of injury to the lumbar spine, to include arthritis and intervertebral disc syndrome, is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


